Citation Nr: 9915760	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  98-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	NVLSP


WITNESSES AT HEARING ON APPEAL

Appellant, Mother, Sister



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This case arises before the Board of Veterans' Appeals 
(Board) from a rating decision dated August 1997 by the 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on the first 
page of the decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.   

2.  PTSD manifested subsequent to service is shown to be the 
product of stressor events experienced during that service.  

3.  Hypertension manifested subsequent to service is not 
shown to be related to that service.  


CONCLUSIONS OF LAW

1.  PTSD was incurred as a consequence of wartime service.  
38 U.S.C. §§ 1110, 1154(b), 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.304 (1998).  

2.  A claim for entitlement to service connection for 
hypertension is not well grounded. 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been sought by VA 
or associated with his claims folders, are available.  The 
Board accordingly finds that the duty to assist the veteran, 
as mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp 1998), 
has been satisfied.

As indicated above, the veteran contends that he has PTSD as 
a result of his participation in combat during his service in 
Vietnam.  After a review of the record, the Board finds that 
the preponderance of evidence is not against the veteran's 
claim, that is, the evidence is in equipoise, and that 
service connection for PTSD is appropriate.  

The veteran's service medical records do not show that he was 
diagnosed or treated for PTSD, or other mental disorders.  
Specifically, the report of his separation examination, dated 
June 1969, shows that he was clinically evaluated as normal 
under the psychiatric section of the report.  The record next 
shows that the veteran was given a compensation and pension 
examination in March 1971, which provided a diagnosis of 
depression reaction.  That report also shows that the veteran 
"was not impressed with events except by the end of his tour 
of duty when he first realized that he could be killed in 
action."  The examiner further commented that "He cannot 
feel contented and unconcerned about past experiences in 
service, because he managed to survive the ordeal of combat 
experiences by pure luck."  

The veteran's service records show that he was awarded 
decorations including the Combat Infantryman Badge and the 
Purple Heart.  His records also show that he sustained a 
shell fragment wound to the left shoulder subsequent to a 
grenade explosion shortly after arriving in Vietnam.  

The recent medical evidence includes two hospitalization 
reports, outpatient treatment records, a VA compensation and 
pension examination, a VA examination by a Board of three 
psychologists, a social and industrial survey, and the 
veteran's hearing transcript.  

A consultation report dated February 1997 shows that the 
veteran was assessed with PTSD symptomatology, 
"characterized predominately by sleeping problems."  A 
psychiatric note, dated March 1997, reveals that the veteran 
was seen by that health care provider on three occasions, and 
that he was assessed with having severe PTSD symptomatology.  

The first hospitalization report shows that the veteran was 
seen from March 28, 1997 to April 23, 1997, during which time 
he was treated in individual psychotherapeutic intervention, 
occupational therapy, and group therapy.  The pertinent 
diagnoses were PTSD, delayed combat related; and depression, 
not otherwise specified.   

A clinical intake note dated May 1997 notes that the veteran 
complained of insomnia, crying spells, waking up in a panic, 
but that his symptoms improved with medication.  The note 
also shows that the veteran complained of being anxious, 
having episodes of disorientation, having a poor memory, and 
being irritable.  The examiner noted that the veteran 
admitted to drinking four to five beers a day until his 
recent hospitalization, since which time he reported almost 
no drinking.  The examiner noted that the veteran "seems 
honest and reliable," and that he decided to seek 
psychiatric care because of his insomnia and waking up in a 
panic.  He stated that although he did not remember his 
nightmares, that he had recollections almost daily.  The 
veteran also related that his traumatic experiences included 
being wounded, having friends killed, and being trapped in a 
water hole.  The diagnoses were PTSD and depressive disorder, 
[not otherwise specified].  

The veteran was then scheduled for a VA compensation and 
pension examination.  The examiner stated "In view of the 
fact that this is a first claim...we want to have a full report 
regarding the veteran's overall behavior... ."  A Social and 
Industrial Field Survey was then conducted, which found that 
the veteran was assessed as demonstrating good behavior in 
the neighborhood, that his supervisor thought his work was 
"adequate", although he did notice that the veteran was 
withdrawn and not as friendly in the last few months.  His 
sister was also interviewed.  She stated that since the 
veteran had returned from Vietnam he was forgetful and "had 
the tendency to get upset for any kind of minor incident."  
She also related that a few months ago the veteran had shaved 
his head and became upset.  The veteran was not at home, and 
was interviewed by appointment.  He indicated that he had 
recurring memories of Vietnam, and that he had previously 
been ill humored most of the time, that he had insomnia, and 
a feeling of shortness of breath, but since he was recently 
on medication, he no longer had those problems anymore.  

A report of the psychiatric board's evaluation is added to 
the June 1997 medical report.  The final diagnoses were 
depressive disorder, NOS [not otherwise specified], and 
alcohol absuse.  The examiners also stated that "It is the 
unanimous opinion of the members of this Board, that because 
of the isolated event that occurred and which provoked the 
veteran's only Psychiatric Hospitalization, there is no basis 
to support a diagnosis of [PTSD], because he has been able to 
function adequately throughout the years and there are no 
specific stressors that the veteran shows to have affected 
him throughout his life, in terms of his interpersonal 
relationships, work performance, etc. related to combat.  

A medical record dated July 1997 diagnoses the veteran with 
chronic PTSD.  

The second hospitalization report, dated from August 11, 1997 
to August 26, 1997 revealed that the veteran was being seen 
in outpatient treatment, but that he was referred from 
admission by his social worker because of the veteran's 
reports of he had ideas to hang himself.  The veteran was 
diagnosed with PTSD, combat related, and depression, not 
otherwise specified.  

A record dated September 1997 shows that the veteran was 
diagnosed with a depressive disorder.  An undated record 
shows that the veteran reported nightmares of combat, had 
flashbacks, hyperviligence and startle reaction.  The 
examiner noted that the veteran's "affect was...depressed", 
his "concentration was affected", and "his memory was 
slow... ."  He was assessed with PTSD and depressive disorder, 
not otherwise specified.  The examiner stated that the 
veteran was in need of further treatment.  A November 1997 
record also shows a diagnosis of PTSD, and depressive 
disorder, not otherwise specified.

The veteran testified at his personal hearing, dated March 
1998, along with his mother and sister.  He describes an 
"attack" he had recently after seeing someone in a military 
cap and shaved head, after which he went home and shaved his 
head and eyebrows.  He also testified that he suffers from 
nightmares, and wakes up with a feeling of suffocation.  

The veteran also relayed an incident that occurred during 
combat.  He stated that the point man was wounded, and that 
he and two others went to assist him, and were subsequently 
attacked.  He stated that "they put a bullet in one of the 
Italian guys mouth", and that he and the other man "jumped 
inside this hole seeking cover".  He testified that they 
were so close to the enemy that his company couldn't shoot at 
the enemy or they would hit them.  He reported that the other 
man with him in the hole came back to take him out of the 
hole, as there was a large body of water present and he did 
not swim.  He also testified that the man wanted to go back 
and help the other man who was shot, but that the veteran 
refused.  The veteran reported that the other man did go 
back, but was killed.  

The veteran and his witnesses further testified that he kept 
to himself and did not leave his home.  Specifically, his 
mother testified that he was detached and isolated after 
returning from Vietnam.  His sister testified that he is bad 
tempered without his medication, that he has attempted 
suicide, and that he cannot talk about Vietnam and becomes 
aggressive or violently angry when asked.   

The RO next requested another VA compensation and pension 
examination, which was performed by one of the three 
psychiatrists who performed the June 1997 review.  The 
report, dated March 1998, noted the veteran's 
hospitalizations, and that he had recently had a hearing at 
the RO, although it did not show that the hearing transcript 
had been reviewed.  On objective examination, the examiner 
found the veteran to be clean, bearded, alert and orientated 
times three.  His mood was slightly depressed, his affect 
constricted, his attention was described as good.  His 
concentration was also good, as was his memory.  His speech 
was clear and coherent.  He was not hallucinating, suicidal 
or homicidal.  His insight and judgment were fair.  He 
exhibited good impulse control.  The diagnoses were 
depressive disorder, not otherwise specified, and alcohol 
abuse.  The examiner also provided an opinion: "The opinion 
given at the C&P Psychiatric Board Evaluation remains.  Based 
on the current evaluation, and history we consider that the 
veteran does not fulfill the diagnostic criteria for 
[PSTD]".  

After a careful review of all of the evidence of record, the 
Board determines that service connection for PTSD is 
appropriate.  Under Cohen v. Brown, 10 Vet.App. 128 (1997), 
three criteria must be satisfied prior to an award of service 
connection for PTSD.  First, there must be a current 
diagnosis of PTSD; second, there must be medical evidence of 
a nexus between the current symptomatology and the purported 
inservice stressor or stressors; and third, whether there is 
credible evidence that the claimed inservice stressor or 
stressors occurred.  

In the instant case, the Board notes that the veteran's DD 
214 shows his military occupation as that of light weapons 
infantryman.  In addition, he was awarded the Combat 
Infantryman Badge.  As the veteran's claimed stressors are 
related to combat, his receipt of that decoration is 
considered evidence of participation in a stressful episode.  
Thus, the evidence demonstrates that that the claimed 
inservice stressor or stressors, did in fact, occur.

The Board notes that the opinion of the C&P Psychiatric Board 
Evaluation differs from the opinions given during the 
veteran's hospitalization and outpatient treatment for PTSD.  
However, the Board specifically finds the board report, and 
the subsequent affirmation by one member of that board in a 
later report, less probative than the medical evidence that 
diagnoses the veteran with PTSD.  

First, it is not clear that the psychiatric board based its 
opinions on all of the evidence of record.  The psychiatric 
board determined, in part, that the veteran did not suffer 
from PTSD because there "are no specific stressors that the 
veteran shows to have affected him throughout his life".  To 
the extent that the psychiatric board was referring to in-
service stressors, we have already determined that the 
veteran's claimed in-service stressors did occur as a matter 
of law.  In addition, although an objective examination was 
completed in March 1998, the report does not discuss the 
stressors, or the symptomatology the veteran testified to at 
his earlier hearing.  Instead, it affirms the June 1997 
psychiatric board's evaluation.  While that evaluation relied 
heavily on the Social and Industrial Survey, also of June 
1997, it did not address the findings of the veteran's 
hospitalization reports or his outpatient treatment records.  
Those records show that the veteran was in an outpatient 
treatment program for what those examiners diagnosed as 
"PTSD, delayed, combat related" and depression, and they 
list, in detail, the veteran's symptomatology.  In addition, 
the veteran was hospitalized for approximately one month in 
March and April of 1997, and again from August 11, to August 
26, 1997, for what was also diagnosed as "PTSD, combat 
related" and depression.  

Although the psychiatric board found insufficient evidence of 
PTSD, the Board must note that he was hospitalized for over 
one month and treated by examiners who provided a final 
diagnosis of "PTSD, combat related."  In addition, he was 
seen repeatedly by his health care providers during his 
outpatient treatment, from February to November 1997, who 
also provided a diagnosis of PTSD.  The Board finds that the 
medical evidence shows that it is as likely as not that the 
veteran currently has PTSD which is caused by his combat 
experiences in Vietnam.  Therefore, as the evidence is in 
equipoise, service connection for PTSD is appropriate.  


II.  Entitlement to service connection for hypertension.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran's SMRs are devoid of any treatment for, or 
reference to, a hypertension disorder.  Although the 
veteran's recent hospitalization reports show that he 
currently manifests arterial hypertension, in records dated 
from March to April 1997, and again in August 1997, they do 
not demonstrate that this disorder is in any way related to 
the veteran's active service.  Although the veteran has 
submitted such a claim, the Board must point out that such a 
nexus must be drawn by medical evidence, and that the veteran 
has not established that he has the medical expertise 
required to make such a finding.  Thus, in the absence of 
clinical evidence showing a relationship between the 
veteran's service and his current disorder, his claim must be 
denied.  

The Board notes that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1998), VA has a duty under 
38 U.S.C. § 5103(a) (West 1991 & Supp. 1998) to advise the 
claimant of the evidence required to complete his 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case, 
together with the Decision of the Board issued in conjunction 
with this appeal, advises the veteran of the requirements of 
a well-grounded claim.


ORDER

Entitlement to service connection for PTSD is granted.  
Entitlement to service connection for hypertension is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

